Citation Nr: 1504009	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 


REPRESENTATION

Appellant represented by:	James M. Brzezinski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.   

The issues of entitlement to service connection for PTSD, depression, and anxiety have been recharacterized as entitlement to service connection for a psychiatric disability, to include PTSD, depression, and anxiety.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

As an initial matter, the Veteran's service personnel records (SPRs) show that the Veteran was a security guard and that he participated in Combat Support Operations with Task Force Delta, Nam Phong, Thailand.  Additionally, VA treatment records reflect that the Veteran has been diagnosed with PTSD, depression, and anxiety.  

The Veteran contends that he currently has PTSD related to stressors he experienced during service in Thailand.  Specifically, the Veteran reported that his stressor is based on fear of hostile terrorist/military activity in Thailand.  He claims that while on guard duty at the bomb dump he heard noises.  He said it was very dark, he was scared, and it looked like the silhouette of the enemy.  He fired his weapon in the direction of the noise and it was later discovered the noise was from a monkey, not the enemy like the Veteran thought.  The monkey was shot when the Veteran fired his fully automatic weapon.  Despite the fact that it was a false alarm in that instance, the Veteran has reported that the constant fear of being attacked or killed by the enemy, an enemy it was difficult to see because of the darkness, trees, and brush, caused him to suffer psychological distress.  At his October 2014 hearing before the Board, the Veteran testified that this incident is his major stressor, and has continued to cause symptoms of PTSD.  

Establishing entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  If a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of a veteran's service, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that is related to the claimed stressor, then the requirement for corroborating the stressor is eliminated.  

In light of the fact that the Veteran's reported stressor is related to his fear of hostile military activity, that his reported stressor is consistent with the circumstances of his service, and the evidence of record showing that the Veteran has been diagnosed with several psychiatric disabilities since his separation from active service; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disabilities, to include PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file, to include records from a VA Medical Center hospitalization from November 7 to December 11, 2014, for depression/anxiety.  

2.  Then, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist who has sufficient expertise to determine the nature and etiology of any currently present psychiatric disability, to include PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should identify all psychiatric disabilities, to include PTSD. 

Then, the examiner should provide an opinion with respect to each diagnosed disability, as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service, to specifically include in-service stressors related to his fear of hostile military activity.  

A clear rationale for all opinions expressed should be provided.

3.  Confirm that any VA examination report and medical opinions comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




